Citation Nr: 1710262	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected healed shell fragment wounds of the low back, upper buttocks, and right middle finger.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Cavallaro, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from February 1968 to February 1970.  His military awards and decorations include the Purple Heart and the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

Following that hearing, the Board found new and material evidence to reopen the issue on appeal in a July 2015 decision and remanded for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This case consists of documents in Virtual VA and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.  



FINDING OF FACT

The Veteran has been shown to have a low back disorder, diagnosed as lumbar degenerative disease, that is related to his military service.




CONCLUSION OF LAW

The Veteran's low back disorder, diagnosed as lumbar degenerative disease, was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has granted the Veteran's claim for service connection for a low back disorder, which represents a full grant of this benefit sought on appeal.  Thus, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4. Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 421 (2006).  Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in  favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2015); 38 C.F.R. § 3.304(d) (2016). 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a low back disorder is warranted.

The Veteran has contended that his current low back disorder is the result of injuries sustained during his service in Vietnam.  Specifically, he has asserted that he injured his back after he fell approximately 20 feet down the side of a hill when he was climbing on a rope that snapped.  See e.g. May 2015 Hearing Transcript.  He has also stated he suffered a shrapnel wound to his lower back.  Id.  

The Veteran's service treatment records include an October 1967 entrance examination at which time he reported having recurrent low back pain.  In particular, he indicated that he had torn his back muscles approximately three weeks prior to the examination.  The examiner noted that the Veteran had used a brace, but no longer needed one.  On his October 1967 entrance examination, no spinal or other musculoskeletal abnormalities were noted.  The Veteran's service treatment records are otherwise negative for any complaints, treatment, or diagnosis of a back injury or condition.  Moreover, at the Veteran's January 1970 separation examination, his spine was found to be normal.

The post-service evidence shows that, in July 1980, the Veteran reported that his back pain disappeared after the 1968 injury until 1971 when he began to drive trucks.  It was also noted that he had hurt his back playing tennis.  He had obtained relief from chiropractic treatment in 1972 and did not have problems until 1974.  He was diagnosed with a low back ache.  A July 1980 x-ray impression noted that the lumbosacral spine had no abnormality.  In August 1980, the Veteran was diagnosed with a low back strain.

During a November 1980 VA examination, the Veteran reported that his low back pain had been present since 1968, when he fell 20 feet down a side wall after the rope he was climbing broke.  It was also noted that he had had a shrapnel wound to the back in 1969.  He was diagnosed with a residual of a back injury.  The accompanying radiographic report noted that the lumbar spine did not have evidence of arthritis, and the spine had normal vertebral bodies, neural arches, disc spaces, and sacro-iliac joints.

A March 2002 private medical record noted that the Veteran had significant degenerative changes at L5-S1, including intervertebral disc space narrowing and bilateral neural foramina narrowing.  

The Veteran was afforded a VA examination in December 2009 in connection with his current claim.  The examiner diagnosed him with a lumbar strain and opined that the disorder was not due to a preexisting condition, as the entrance examination had been normal.  However, she also stated that it would be resorting to mere speculation to opine that the current lumbar spine disorder is due to his military service.  In so doing, she noted that the Veteran was a reasonable historian and was awarded the Purple Heart and that his service treatment records noted that he was wounded in the field.  Nevertheless, she observed that there was no objective evidence of a back injury, complaint, or treatment in service or within one year thereafter.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled). See also 38 C.F.R. § 3.102 (2016).

An additional VA medical opinion was obtained in August 2015 at which time the same VA examiner again stated that she could not provide an opinion regarding direct service connection without to resort to speculation.  However, she did state that the Veteran's lumbar strain was not aggravated by his service-connected healed shell fragment wounds of the low back, upper buttocks, and right middle finger.  In so finding, she noted that the service-connected shell fragment wounds are healed, that the 1980 lumbar spine film does not show persistent shrapnel in the low back area, and that there is no objective evidence that these wounds were of a depth and nature so as to affect the lumbar spine.

In July 2016, the undersigned Veterans Law Judge requested a Veterans Health Administration (VHA) medical opinion from a neurosurgeon or orthopedic spine surgeon.  

In October 2016, a VA neurosurgeon provided a medical opinion in which he stated that it was not possible for him to disentangle whether the Veteran's back pain was related to his pre-service back injury or the described events during his period of active duty.  However, because he believed that high-impact activity, which is common during active duty service, is related to eventual degenerative disease in the lumbar spine, the neurosurgeon stated that the possibility exists that the Veteran's back pain is related to his military service.  The neurosurgeon also indicated that, based on the available information, he was less inclined to believe that there is a relationship between the shrapnel injury and the Veteran's back pain.  

In November 2016, the undersigned Veterans Law Judge requested clarification from the VA neurosurgeon noting that the presumption of soundness applies in this case.  He was asked to render an opinion based on the presumption that the Veteran did not have a back disorder prior to his military service.  

In November 2016, the VA neurosurgeon opined that it was at least as likely as not that the Veteran's back pain was related to his military service.  

In summary, service connection for a low back disorder is established.  The Veteran has a current diagnosis of lumbar degenerative disease.  See March 2002 Impression Salisbury Imaging Center; October 2016 Philadelphia VAMC letter.  The Board also finds that the Veteran provided credible evidence of an in-service injury, specifically his 1968 fall.  Moreover, the Board finds that the presumption of soundness applies in this case.  Although the Veteran's October 1967 report of medical history indicated he had recently had torn back muscles, his entrance examination report noted that no spinal or other musculoskeletal abnormalities.  There is also insufficient evidence to rebut that presumption.   Finally, the November 2016 VHA medical opinion concluded that it was at least as likely as not that the Veteran's back pain is related to his military service.  The Board finds that medical opinion to be highly probative.  Accordingly, the Board concludes that service connection for a back disorder, diagnosed as lumbar degenerative disease, is warranted.


ORDER

Service connection for a low back disorder, diagnosed as lumbar degenerative disease, is granted. 



____________________________________________
J.W. ZISSIMOS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


